

115 HR 3182 IH: Screen, Manage, Address, and Remove Toxins for Children Act of 2017
U.S. House of Representatives
2017-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3182IN THE HOUSE OF REPRESENTATIVESJuly 11, 2017Ms. DeLauro (for herself, Ms. Roybal-Allard, Mr. Conyers, Mrs. Dingell, Mr. Courtney, Ms. Norton, Mr. Hastings, Mr. Khanna, Ms. Kelly of Illinois, Mr. Kildee, Ms. Clarke of New York, Ms. Jackson Lee, Mr. Cummings, Ms. Wilson of Florida, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 317A of the Public Health Service Act to reauthorize a program for screenings and
			 referrals regarding lead poisoning, and for other purposes.
	
 1.Short titleThis Act may be cited as the Screen, Manage, Address, and Remove Toxins for Children Act of 2017 or the SMART Child Act of 2017. 2.Screenings and referrals regarding lead poisoning (a)Grant applicationSection 317A(d) of the Public Health Service Act (42 U.S.C. 247b–1(d)) is amended—
 (1)by redesignating paragraph (8) as paragraph (9); and (2)by inserting after paragraph (7) the following:
					
						(8)
 (A)A protocol for referring for medical (including mental health) treatment infants and children who are found to have elevated blood lead levels.
 (B)Such protocol shall include identification of a single agency that will be responsible for— (i)case management for such infants and children through the later of—
 (I)the date that is 3 years after the infant or child is referred to the agency; and (II)if the infant or child continues to need services related to such elevated blood lead levels beyond the end of such 3-year period, the date on which the infant or child is discharged; and
 (ii)overseeing such referrals and ensuring that the infant or child and the family are receiving services deemed necessary by medical and mental health professionals..
 (b)FundingParagraph (1) of section 317A(l) of the Public Health Service Act (42 U.S.C. 247b–1(l)) is amended by striking $40,000,000 and all that follows through the period and inserting $150,000,000 for each of fiscal years 2018 through 2022..
			